Title: Chapman Johnson to James Madison, 15 December 1827
From: Johnson, Chapman
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Richmond
                                
                                15. December 1827.
                            
                        
                         
                        I have received your letter of the 9th. and am very sorry that my enquiries of Mr. Trist should have given
                            you the trouble of writing; and am still more concerned to learn that you are indisposed. I sincerely hope your influenza
                            and fever, have left you, and that you are restored to the enjoyment of good health.
                        I received your communication on the subject of Mr. Harrison, and forwarded your letter to Mr. Loyal, with
                            Mr. Harrison’s testimonials—I have received a letter from him and Mr. Monroe on the subject, and have seen Mr. Cabell and
                            Genl Cocke. Mr. Monroe concurs with you in assenting to the provisional appointment of Mr. Harrison. Mr. Cabell Mr. Loyal
                            Genl. Cocke and myself, have thought it best to decline the appointment, and leave the board at perfect liberty, to make
                            such appointment of Mr. Long’s successor, as they may hereafter think the interests of the institution require. I have
                            accordingly communicated this result, to Mr. Harrison, in a letter of this date, without waiting to hear from Genl
                            Breckenridge, as his vote could not affect the decision.
                        I was influenced in my opinion upon this subject, by some personal knowledge of Mr. Harrison, by the style
                            and manner of his writings which I had seen, by a belief that though a residence at a German University, of sufficient
                            length, might greatly aid in the improvement of classical learning, that the residence of a few months, could neither
                            form, nor materially improve a scholar, while it might beget a vanity hostile to self improvement, and offensive to
                            others, and by a conviction, produced from the vagueness of his testimonials, and from a knowledge of the purpose of his
                            education, and the schools at which it had been acquired, that Mr. Harrison could not now, be at all qualified, to fill
                            Mr. Longs chair.
                        If Mr. Long leaves us at the end of this session, I do not hope to procure a successor for him, from the
                            United States—My hopes rest in England, from whence by his aid, and the aid of others, I shall not despair of being able
                            to procure a worthy successor—
                        The appointment of professor of Nat. Phil. remains I believe in statu quo. Genl
                            Cocke has made no further communication to Doct. Jones since he learned that a more formal appointment was required than
                            had been made, and that the doctor was engaged, for the winter—
                        I am induced to think that Mr. Renwick of New York, has declined being a candidate—because in my last letter
                            to Dr. Greenhow, I desired that his wishes might be made known before the second monday in this month, at which time I
                            expected a meeting of the visitors, and I have not since heard from him.
                        From what Mr. Trist said in his letter written from your house, I shall expect shortly to hear from you, on
                            the subject of another candidate Mr. Walker, of whom, however, my anticipations are not favorable—With very great
                            respect Your obt. svt.
                        
                        
                            
                                C Johnson
                            
                        
                    